MAYFIELD, J.
(dissenting). — I fully concur in all that is said by Justice Sayke, but desire to add the following:
*496The basic error in the majority opinion is in treating section 260 of the Constitution as a maximum limitation only, upon the power of taxation, when it is in truth and in fact both a minimum and a maximum limitation. It should be observed that this section is not a part of the article on taxation. It is a part of the article on education. It merely incidentally refers to the article on taxation and the maximum limitation therein so as to make it clear it is to be included, and not excluded, in fixing the maximum rate of 65 cents. It is made fixed and certain; it must be always at the rate of “thirty cents on each hundred dollars of taxable property,” no more and no less. The Legislature may divide up and apportion the other general tax of 35 cents at pleasure, and may diminish it and fix it at any amount less than 35 cents, but at no amount greater. As to this 30 cents special school tax, it is by the Constitution itself made fixed and certain, and cannot be increased or diminished by the Legislature nor applied to any other purpose than the public schools; and it must be kept separate and apart from other funds.
The sum and substance of the majority opinion, so far as concerns section 260 of the Constitution, is that its only effect is to say that 30/65, or 6/13, of the revenue raised by general ad valorem taxation shall be applied to the public school fund; that this, in substance, is all that it means. If this theory were true, or if I could believe or even'conceive it to be doubtful, I could readily concur in the conclusion of the majority. It is admitted, and it cannot be denied, that this is not what is said in section 260. If this was what was meant, why was it not said in plain English? It would have been much easier than to say what was said in plain English. The article of the Constitution of *497which section 260 forms a part creates a “public school fund,” separates it from other public funds, and says in plain English that one part, or element, of this special fund shall be “a special (not a part of the general) tax of thirty cents on each hundred dollars of taxable property.” The rate is thereby fixed by the Constitution at 30 cents on each $100 worth of taxable property, and the tax is in terms made a “special” one and not a part of the general tax as the majority opinion treats it. This tax being thus made a special one by the Constitution itself, it never is, and never can be, constitutionally made a part of the general fund • by the Legislature. How can it be treated as a part of the general fund when the Constitution says in terms that it is a “special tax” and provides repeatedly that it shall be kept separate both from the general fund and from other special funds? The majority opinion entirely overlooks or ignores these express provisions and commands of the written constitution.
Justice Sayre has shown in his opinion the error, if not the folly, of trying to justify the statute upon the ground of making a distinction between the “assessed” and the “actual” value of property. The statute is not so framed or worded as that it could possibly make any difference whether the Constitution makers meant “assessed” or “real” value. Justice Sayre has well shown this. But if we should concede, for the sake of argument, or of the majority opinion, that the Constitution makers, in using the word “value,” meant “assessed value,” as distinguished from “real” or “actual value,” the pertinent question arises: If they so meant, why did they not say so, as they did in other sections, when they meant to distinguish the “assessed” value from the “actual” value?
*498In section 181 of the Constitution it was thought necessary, or deemed proper, to distinguish between “assessed” value and “real” value; and the Constitution makers distinguished in no uncertain language. In fact, they did so in terms. They there said that a man and a resident who owns in good faith real estate “assessed” for taxation at the value of $300 or more shall have the right to vote, notwithstanding he may be otherwise disqualified. Here a difference between the “assesssed” and the “real” value was recognized and provided for.
■ If any difference between the “assessed” and the “real” value was contemplated in section 260, would not the Constitution makers have used the language, or language, similar to that employed in section 181? If they recognized the difference in some cases, and clearly indicated which they meant, is it not reasonable to suppose that, if they recognized or meant any difference in section 260, they would have said so, as they did in all other instances where the word “value” is used? But, as Justice Sayre has well and conclusively shown, so far as the statute in question is concerned, it is wholly immaterial whether there be a difference or not, or, if there is, which is meant, because, as this statute is construed, the “assessed” value and the “real” value are the same. “Things that are equal to the same thing are equal to each other.” The statute says in terms that the property shall be assessed at 60 per cent, of its “fair and reasonable cash value.” In other words, the statute does not contemplate that the property has two different values, one the “assessed,” and the other the “real”; but it in terms contemplates only one value, the “fair and reasonable cash value,” which is only the ‘real” value, and then provides that taxable *499property shall be assesssed at 60 per cent, of this “actual” value.
I do not think it can be doubted that the Legislature, in speaking of “the fair and reasonable market value,” meant its “real” or “actual” value. This is placed beyond dispute, because it says that property shall be assessed at 60 per cent, of this value, and not at such per cent, of some fictitious or “assessed” value. The entity or unit here referred to is, and can be nothing different from, the actual value of the taxable property. As Justice Sayre says, before you can ascertain what 60 per cent, of this unit is, you must first know what the unit is. While the statute does not say so in terms, it does, in substance and sense, say that the maximum rate of taxation in this state shall be 39 cents on each $100 worth of taxable propery; or, what is the same thing, that it shall be 65 cents on each $180 worth of taxable property.
So far as concerns the general tax (that is, the 35 cents on each $100 worth of property), I see no constitutional objection to the statute, and as taxation is one, if not the king or prince, of the inherent powers of the Legislature, there can be no other objection for the consideration of the courts. Its wisdom, policy, or propriety does not concern the courts; if not prohibited by the Constitutions, state or federal, it is necessarily valid if properly enacted, and no question is here raised as to the mode of enactment.
'But, as to this special tax of 30 cents for public schools, I am equally and as firmly persuaded that the statute cannot be made to apply, and that the only way to uphold the statute (which it is our duty to do, if we can) is to hold that it does not apply to this special tax of 30 cents, but only to the general tax of 35 cents. This, to my mind, is made certain and beyond question *500for the following reason: The rate for the general tax is not fixed by the Constitution absolutely at 35 cents; it is only provided that this rate shall not be exceeded. The legislators can make it less if they desire, and the only effect of this statute upon the general tax is that it is made less than 35 cents, to wit, 21 cents. In other words, its provision or effect is that this general tax shall be, not 35 cents on each $100 worth of property, but 35 cents on each $180 worth, Avhich is the same as 21 cents on each $100 worth. So far as the general tax is concerned, the Constitution is not offended, as is well and ably shown by the majority opinion and the cases cited.
The constitutional provisions, hoAvever, are entirely different, in both body and soul, in letter and in meaning, as to the special tax of 30 cents for school purposes. Here the Constitution fixes the rate and amount of the tax certainly and absolutely, dependent only upon the real value of the taxable property. It is not a mere maximum limitation, as- is the case with the general tax, but it is by the spirit and the letter of the Constitution, fixed definitely and certainly at “thirty cents on each hundred dollars of taxable property .” The only purpose of this change in verbiage was to put it out of the power of the Legislature to change the rate, either directly or indirectly. The Legislature, as the majority opinion states, can change the character, and therefore the quantity, of the property which is taxable, but it cannot, directly or indirectly, change the rate the Constitution makers have seen fit in no unmistakable language to fix; that is to say, this “thirty cents on each one hundred dollars of taxable property.” As to this special tax, the rate is fixed by the Constitution and not by the statute. Of course it could be said that the Legislature intended that the statute in question should *501apply to this special tax, hut the answer is that intention must fail, because the rate has been fixed and made certain by a prior, higher, and superior power. If the rate fixed by the statute was the same as that fixed by the Constitution, it would be merely declaratory of the Constitution, and valid; but I understand the majority opinion to concede, in effect if not in words, that the present statute does change the rate as to either special or general taxes. If this be true, then it is only necessary to see if the Constitution fixes the rate as to this special tax, and, if so, whether it is the same rate fixed by the statute.
I think Justices Sayre and Somerville have both conclusively shown (the former in both words and effect, and the latter in effect if not in words) that the Constitution does fix the rate at 30 cents on each $100 of taxable property. In fact, the Constitution says so in these exact words.
The theory of the majority opinion (if I rightly interpret it) is that the statute does not change or attempt to fix a rate, but provides only that “the taxable property within this state shall be assessed for the purpose of taxation at 60 per cent, of its fair and reasonable value.” I do not think it fixes or changes the rate as to the special school tax provided for in section 260 of the Constitution; but, upon a different theory from that assigned in the majority opinion, I think it does not do so, because the Constitution prevents it. I do think the statute fixes the rate as to the general tax, because the Constitution does not prevent it.
The Legislature having no right or power to change or fix the rate as to the special tax, I think the statute should be construed as applying. only to the general, and not to the special, tax. They are separate and distinct entities, taxes, and funds, and made so by the Con*502stitution; they are so assessed and collected, are kept separate and apart, and are applied to different purposes ; and I see no reason why they may not be levied by separate laws. In fact, it is imperative that they be so levied, unless the rate fixed for the general be the same as that fixed by the Constitution. So far as the rate as to the special tax is concerned, the statute must be declaratory of the Constitution, otherwise it will be of no effect. While the Legislature not only may, but must, make the levy in both cases, because the Constitution says so, yet, so far as the rate is concerned, that is fixed by the Constitution- itself. If the statute in question applies to this special tax, as the majority opinion holds, then the levy must be 30 cents on each $180 of taxable property, when the Constitution says it must be that rate on “each hundred dollars of taxable property” ; or, to express the same thing in different words and figures, the statute says the levy must be 18 cents on each $100 of taxable property, while the Constitution says it shall be “thirty cents on each hundred dollars of taxable property.” For this reason I have no doubt that the statute in question ought not to be made to apply to this special tax, and, that in doing so, we allow the Legislature to do exactly what the Constitution makers intended should not be done; that is, allow the Legislature, at its own pleasure, to fix the amount of school funds from this source by changing the rate of taxation. If this had been contemplated, the Constitution would never have fixed the rate at 30 cents on each $100 of taxable property. It is, I think, both an unreasonable and an unnatural construction to say that this phrase means not more than 30 cents on each $100 of taxable property. If it means this, why did not the makers say so, as they did in every other instance in which any rate is mentioned as a maximum rate?
*503It may be said that my conclusion, if adopted, would destroy the homogeneity of the tax assessment laws of the state. If this be so, this is a question as to which the Constitution maters and the courts have no concern, so long as the amount of taxes or the rate thereof is not different from that fixed by the Constitution. The mode of assessment is purely a matter of legislative control; and whether it be simple or complex, easy or difficult, good or bad, if the Constitution is not violated (and it attempts to deal only with the levy rates and the equality thereof), then the courts cannot declare the statute void because cumbersome, inconvenient, or difficult to enforce. With the policy or the propriety of such laws the courts have no more concern than does the Legislature with the wisdom, propriety, or beneficence of this constitutional limitation put upon its power.